Citation Nr: 1730902	
Decision Date: 08/02/17    Archive Date: 08/11/17

DOCKET NO.  08-39 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a left foot disability, to include planter wart and callus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S.Wainaina,   Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 2001 to September 2001, December 2003 to August 2004 and January 2005 to May 2006. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

This case was previously remanded by the Board for additional development in August 2014.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

On review, the Board finds a remand is necessary to obtain another VA medical examination.  The Board finds that the October 2012 VA opinion is inadequate because the examiner does not fully explain its finding of the veteran's left foot disability, to include planter wart and callus. 

The Veteran contends that he fractured his left foot in 1998.  The Veteran contends that his service in Iraq in 2005 aggravated his left foot disability. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain a new VA examination for a current diagnosis of left foot disability, to include planter wart and callus. 

(a)  Does the Veteran currently have or has he ever had been diagnosed with a left foot disability? 

(b)  If the Veteran has had a left foot disability, is it medically unmistakable that the Veteran's left foot disability preexisted his entry into active military service? If yes, why? If no, why not? 

(c)  If it is found medically unmistakable that his left foot disability preexisted service, is it medically unmistakable that it was not aggravated to a permanent degree in service beyond that which would be due to the natural progression of a disease? If yes why? If no, why not? In answering this question, the examiner is asked to identify any manifestation of left foot disability during service if any. 

(d)  If his left foot disability is not found to have preexisted a period of active service, is it as likely as not (50 percent or greater probability) that it begun in or was related to active military service? If yes, why? If not why not? 

2.  Schedule the Veteran for a VA examination on planter wart left foot condition.

(a)  Does the Veteran have a current diagnosis of planter wart callus of the left foot? 

(b)  Is planter wart callus of the left foot caused by service?  Is likely as not likely as not (50 percent probability or more) that planter war and callus of the left foot was caused by service. 

3.  Obtain any outstanding VA treatment records from the date of the Veteran's discharge from service and associate them with the electronics claim file. 

4.  After completing the above development, readjudicate the appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






